Appellant was convicted of murder, in the District Court of Eastland County, and his punishment fixed at eighteen years in the penitentiary. This is his second appeal in this case, the former appeal appearing in 85 Tex.Crim. Rep., 213 S.W. Rep., 636.
According to the uncontradicted evidence in the record, appellant, at the time of the homicide, was on the outside of a butcher shop, in the town of Gorman, in Eastland County, and deceased was on the inside of said shop. It appears that appellant, from his position on the outside, cursed deceased, and called him an opprobrious epithet, and told him to come out; also, that deceased took up a butcher's steel from the counter, and started out, and appellant then fired several shots through the screen of the window or door, killing deceased, who fell on the floor inside the shop. Deceased said to a party who came soon after the shooting: "Jewell Redwine shot me down like a dog and had no right to, and I am killed."
The appellant introduced no testimony on the trial, except that of his brother, to the effect that he had never been convicted of a crime.
But three questions are presented in appellant's brief, which we will notice in the order as presented:
By his bill of exception No. 3, it is shown that witness Todd, and a man named Parr, on the evening of the killing, were sitting on a box about a block from the scene of the homicide; and that appellant came to where they were, and sat with them and talked for a while; and presently invited Parr to come with him and get a drink of cider; that witness Todd went with them, and after spending some little *Page 389 
time at the barber shop, and all taking a drink of cider, witness and appellant returned to the place where they had been, sat down, and had some further conversation, in the course of which, Todd was permitted to testify the following occurred, namely; that appellant stated as follows: "I took that son-of-a-bitch up there to kill him, but he just talked so good I couldn't afford to," and that the witness Todd then remarked "That is the wrong thing — I wouldn't think about that — that is the wrong idea," and appellant 'sorter grinned, and said, "That is what I aimed to do, and there is another son-of-a-bitch I am going to kill in this town if he don't quit meddling with my business," and called Eulon Ellis' name." (Eulon Ellis was the deceased.)
Appellant objected, for various reasons, to so much of this conversation as referred to any party other than deceased. The trial court admitted the entire statement, upon the theory that it was one continuous conversation, and that all of same was necessary to thoroughly understand that part relating to deceased, but told the jury that they should not consider that part of said statement which related to Parr.
It appears that the killing took place between sundown and dark, and that the conversation referred to between Todd and appellant was had on the same afternoon between six and seven o'clock, and that nothing transpired between appellant and deceased after said conversation and before the killing, which is in anywise set up or claimed to have led up to or caused said homicide. We are not at all clear that this testimony was inadmissible as a statement showing a heart regardless of social duty, and fatally bent on mischief, and, therefore, as being evidence of malice on the part of appellant. See Miller v. State, 31 Tex.Crim. Rep.; Mathis v. State, 34 Tex. Crim. 39; Taylor v. State, 44 Tex.Crim. Rep.; Godwin v. State, 38 Tex.Crim. Rep..
From the testimony, it would appear that within less than an hour after the conversation had with Todd, appellant shot and killed deceased. Just previous to the conversation mentioned, appellant had been with Parr on terms of apparent friendliness, and was not angry when he made said statements, as far as the testimony shows. We are of opinion, however, that if there was anything in said statements relative to Parr, which was not admissible, that it was rendered harmless by the court's action in withdrawing same from the consideration of the jury. Roberts v. State, 48 Tex.Crim. Rep.; Hatcher v. State,43 Tex. Crim. 239; Trotter v. State, 37 Tex.Crim. Rep.; Jones v. State, 33 Tex.Crim. Rep.. The statement was not a threat against Parr, but was merely a statement of what appellant had intended to do, but didn't do for the reasons given. We do not think this question is governed by the rules laid down in the cases cited by appellant, where the evidence admitted, and later attempted to be excluded, was of such prejudicial character as that *Page 390 
its necessary effect was harmful to the accused. While there may be some cases in which the harm done is so great that the exclusion of the testimony will not suffice, there are the exceptions and the weight of authority is the other way. Sutton v. State, 2 Texas Crim. App., 342; Nalley v. State, 28 Texas Crim. App., 387; Morgan v. State, 31 Texas Crim. App., 1; Jones v. State, 33 Tex.Crim. Rep..
There is a lengthly bill of exceptions in the record, reserved to the action of the trial court in fining one of the attorneys for appellant, and requiring him to pay said fine before said trial proceeded, and said bill further contends that appellant was denied certain evidence in that connection. It appears from the record that the trial court directed counsel not to repeat a question which had been asked and answered several times, and which related to the testimony of a witness at a former trial. Upon his repeating the question again, the trial court assessed a fine of $25, and required that same be paid, which was done, and the trial proceeded. We have examined this bill of exceptions carefully, and are of opinion that no error was committed. The trial was not unreasonably delayed, and the fact that his attorney was fined for repeating a question, as contended by the trial court, four times, could not have injured his rights, in our conception. The particular evidence sought was fully elicited from the witness by his various answers.
The remaining error briefed, is that the trial court should have granted appellant's motion for a new trial, on the ground of newly discovered evidence. Said newly discovered evidence consisted of the testimony, as shown by affidavits attached, of a Mrs. Clark and her son Balley Clark, and was to the effect that two of the State's witnesses, Todd and Bennett, came out to the Clark home after the homicide, and wanted Balley to join them in swearing against the appellant. The conversation is supposed to have taken place in the room adjoining the one occupied by Mrs. Clark, and a part of which she says in her affidavit, she heard. At most, the evidence, if true, would only serve to impeach the witness Todd and the witness Bennett. In such case, the general rule seems well settled that if a new trial be refused by the court below, we will sustain such action. See Section 202, Branch's Ann. P.C. As to the evidence of Balley Clark, as shown by his affidavit, it could hardly be said to come under the head of new evidence, as he was present and testified at a former trial, and it does not appear anywhere that he then refused and declined to disclose to appellant's counsel anything that he might know about the case. See Sections 203 and 204, Branch's Ann. Penal Code, Fisher v. State, 30 Texas Crim. App., 502; Williams v. State, 45 S.W. Rep., 572; Black v. State,71 Tex. Crim. 621, 160 S.W. Rep., 722.
We have examined the testimony of Balley Clark as given on a former trial, as the same appears in the record on file in the office of the clerk of this court, on appeal, and have not found same to be of *Page 391 
such harmful character to appellant, as would appear natural where one was a party to manufacturing testimony. We further observe in said record, that Clark admitted that he was under indictment for burglary, and it is likely that his testimony would be given very little weight upon another trial.
Appellant has one other bill of exceptions to certain testimony, which we think presents no error. The charge of the court is a fair presentation of the law of the case. Believing no reversible error appears anywhere in this record, the judgment of the trial court is affirmed.
Affirmed.
                          ON REHEARING.                          May 19, 1920.